       Case 4:17-cr-00313-BSM Document 847 Filed 10/01/19 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION


UNITED STATES OF AMERICA                                                  PLAINTIFF

v.                          CASE NO.4:17CR00313-BSM

ALAN JIMENEZ-TORRES AND TAMARA MULLIGAN                                 DEFENDANT


                           NOTICE OF REASSIGNMENT

      The Clerk has been delegated the authority to randomly reassign pending

criminal cases that were originally assigned to Judge J. Leon Holmes. This case is now

assigned to the docket of Judge Brian S. Miller.

      Dated this 1st day of October, 2019.

                                         AT THE DIRECTION OF THE COURT
                                         JAMES W. McCORMACK, CLERK


                                         By:       Tammy Downs
                                                    Deputy Clerk
